SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 4, 2010 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents TABLE OF CONTENTS Item 5.07 Submission of Matters to a Vote of Security Holders SIGNATURES Table of Contents Item5.07 Submission of Matters to a Vote of Security Holders. NV Energy, Inc. (the “Company”) held its annual meeting of shareholders on May4, 2010. Each matter voted upon at the meeting and the results of the voting on each such matter are presented below. Item 1 – Election of three (3)Directors to serve until the Company’s 2011 annual meeting. Director Votes For VotesWithheld BrokerNon-Votes Brian J. Kennedy John F. O’Reilly Michael W. Yackira Messrs. Kennedy, O’Reilly and Yackira were elected. Item 2 – Proposal to amend the Company’s Restated Employee Stock Purchase Plan to increase the number of shares available for issuance thereunder. Votes For VotesAgainst Abstentions BrokerNon-Votes The amendment to the Company’s Restated Employee Stock Purchase Plan was approved. Item 3 – Ratification of the selection of Deloitte & Touche LLP as the independent registered public accounting firm for 2010. Votes For VotesAgainst Abstentions The selection of Deloitte & Touche LLP was ratified. Item 4 – Shareholder proposal related to simple majority voting requirements. Votes For VotesAgainst Abstentions BrokerNon-Votes The shareholder proposal passed. Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant hasduly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:May7, 2010 By: /s/ E. Kevin Bethel E. Kevin Bethel Interim Chief Financial Officer
